Citation Nr: 0920641	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-02 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than January 10, 
1992, for a 60 percent rating for a low back disability - 
lumbar spinal fusion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
August 1956 to February 1962.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied an effective date earlier than June 5, 1996, 
for the assignment of a 60 percent rating for the Veteran's 
low back disability.  In a more recent August 2006 decision, 
however, the RO granted an earlier effective date of January 
10, 1992, based on clear and unmistakable error (CUE).  The 
Veteran has continued to appeal, requesting an even earlier 
effective date.

In February 2009, as support for his claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board (also commonly referred to as 
a Travel Board hearing).  


FINDINGS OF FACT

1.  The Veteran, who served on active duty in the military 
from August 1956 to February 1962, did not file a claim for 
service connection for his low back disability within one 
year of his discharge from service.

2.  He first filed a claim for service connection for a low 
back disability in December 1973, which the RO denied in a 
June 1974 rating decision.  He did not appeal that decision, 
although appropriately notified of it and apprised of his 
procedural and appellate rights.



3.  He filed a petition to reopen this previously denied, 
unappealed claim on January 10, 1992, and service connection 
since has been established - and a 60 percent disability 
rating eventually assigned, retroactively effective as of 
that date when the RO received his petition to reopen this 
previously denied, unappealed claim.

4.  During the intervening period between the initial denial 
of his claim in June 1974, and receipt of his petition to 
reopen this claim on January 10, 1992, there was no formal or 
informal claim for VA compensation benefits for his low back 
disability.  It also was not factually ascertainable during 
the one year immediately preceding the receipt of his 
petition to reopen this claim that he was 
60-percent disabled on account of service-connected low back 
disability.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
January 10, 1992, for the 60 percent rating for the low back 
disability.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) and 
38 C.F.R. §§ 3.159, 3.326(a) (2008).



Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant:  1) of the information and evidence not of record 
that is necessary to substantiate the claim, and to indicate 
2) which portion of the supporting information and evidence 
VA will obtain and 3) which portion the claimant is expected 
to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a 
claim, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the fourth 
requirement that VA also request that the claimant submit any 
evidence in his possession that might substantiate the claim.  
See 73 FR 23353 (Apr. 30, 2008).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of disability; (3) connection between service and 
the disability; (4) degree of disability; and (5) effective 
date of benefits where a claim is granted.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

And to the extent possible, VA should provide this notice 
prior to initially adjudicating the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
if VCAA notice was not provided prior to the initial 
adjudication of the claim or, if provided, was inadequate or 
incomplete, this timing error can be "cured" by providing 
any necessary notice and then readjudicating the claim, 
including in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), such that the intended purpose of the notice is 
not frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



Here, an August 2004 letter notified the Veteran of the type 
of evidence required to substantiate his claim for an earlier 
effective date and of his and VA's respective 
responsibilities in obtaining this supporting evidence.  See 
Huston v. Principi, 17 Vet. App. 195 (2003) (wherein the 
Court held that proper VCAA notice, in response to a claim as 
here for an earlier effective date, includes apprising the 
Veteran of the need to have evidence of an earlier-filed 
claim that did not, in the absence of a timely appeal, become 
final and binding on him based on the evidence then of 
record).  That August 2004 letter also apprised him of the 
upstream elements of his claim - that is, concerning his 
initial, underlying entitlement to service connection and the 
assignment of a rating once a disability is service connected 
(keeping in mind that his claim arose in that context, first 
him trying to establish his underlying entitlement to service 
connection, then a higher rating for his disability, and 
finally an earlier effective date for this higher rating).  
See Grantham v. Brown, 114 F.3d 1156 (1997) (indicating he 
had to separately appeal this downstream effective date 
issue).  Most importantly, VA's General Counsel has held that 
no VCAA notice is required for such a downstream issue, 
and that a Court decision suggesting otherwise was not 
binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(May 5, 2004).  The Board is bound by the General Counsel's 
opinion, as the Chief Legal Officer of the Department.  
38 U.S.C.A. § 7104(c).  Instead of issuing a separate VCAA 
notice letter in this situation, concerning the downstream 
claim for an earlier effective date, the provisions of 38 
U.S.C.A. § 7105(d) require VA to issue a statement of the 
case (SOC) if the disagreement is not resolved.  Id.  And 
since the RO issued an SOC addressing the earlier-effective-
date claim in December 2005, no further notice is required.  
See also Goodwin v. Peake, 22 Vet. App. 128 (2008).

Moreover, according to a recent precedent decision of the 
U.S. Supreme Court, it is the Veteran's evidentiary burden - 
not VA's, to allege and show why a VCAA notice error is 
prejudicial and not merely harmless.  Shinseki v. Sanders, 
556 U. S. ___ (2009).  The Veteran has not alleged in this 
particular instance that he has been prejudiced by the VCAA 
notice he received (or did not receive).



The Board also finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  The claim at issue, for an 
earlier effective date, does not meet the statutory and 
regulatory requirements for a VA examination and/or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); see also 38 
C.F.R. § 3.159(c)(4)(A)-(C).  Instead, the outcome of the 
claim is generally determined by the date of receipt of the 
claim.  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
the Court.

II.  Merits

If the Veteran filed a claim for service connection for the 
disability at issue within one year of his separation from 
service, and the claim is granted, then he is entitled to an 
effective date retroactive to the day following his discharge 
from service.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).

Here, though, this is clearly not the case.  The Veteran, who 
served on active duty in the military from August 1956 to 
February 1962, did not file a claim for service connection 
for his low back disability within one year of his discharge 
from service.  So according to 38 U.S.C.A. § 5110(b)(1) and 
38 C.F.R. § 3.400(b)(2)(i), the absolute earliest effective 
date that he may receive is the date that he eventually filed 
a claim - which was in December 1973.  Indeed, this is the 
effective date that he is seeking in this appeal, the date of 
his original claim, also because he says the Social Security 
Administration (SSA) made a contemporaneous determination in 
1973 or 1974 that he was totally disabled and unemployable 
because of his low back disability.  But the governing 
statute and regulation also indicate that if, as here, a 
claim (once filed) is denied and not timely appealed, then 
the earliest possible effective date the Veteran can receive 
is when he files a petition to reopen the claim on the basis 
of new and material evidence.  The proper effective date for 
new and material evidence other than service treatment 
records received after a final disallowance is the date of 
receipt of the claim to reopen or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 
3.400(q)(2), 3.400(r).

Further concerning this, the Court has held that the rule of 
finality regarding an original claim implies that the date of 
that claim is not to be a factor in determining an effective 
date if the claim is later reopened.  The Court held that the 
term "new claim," as it appears in 38 C.F.R. § 
3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  The statutory framework simply does 
not allow for the Board to reach back to the date of the 
original claim as a possible effective date for an award of 
service-connected benefits that is predicated upon a reopened 
claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002); 
see also Livesay v. Principi, 15 Vet. App. 165, 172 (2001) 
(holding that the plain meaning of § 5110 to be that "the 
phrase 'application therefor' means the application which 
resulted in the award of disability compensation that it to 
be assigned an effective dated under section 5110."); Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service-connection 
award based upon the reopened claim as the date on which the 
Veteran "first sought to reopen his claim").

And, here, although the Veteran filed his initial claim 
concerning his low back in December 1973, the RO denied that 
initial claim in June 1974, and he did not appeal that 
decision, so it is final and binding on him based on the 
evidence then of record - in the absence of some exception 
to finality, for example, by successfully collaterally 
attacking that decision by showing it involved clear and 
unmistakable error (CUE).  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.105(a), 20.200, 20.302, 20.1103.  See also 
Flash v. Brown, 8 Vet. App. 332, 340 (1995).  See also 38 
U.S.C.A. § 7103; 38 C.F.R. § 3.104(a).  But the Veteran has 
not alleged CUE in that initial June 1974 decision, certainly 
not with the required degree of specificity in his pleadings 
to constitute a valid claim.  General allegations of error, 
such as in failing to properly weigh the evidence or mere 
disagreement with how the RO weighed the evidence, or even 
failure in the duty to assist, are insufficient.  Moreover, 
the error must be undebatable and of the sort that, had it 
not been made, would have manifestly changed the outcome of 
the decision.  Also, only the evidence and law existing at 
the time of the decision in question is to be considered in 
making this determination of whether there was CUE.  See 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 314 (1992); Eddy v. Brown, 
9 Vet. App. 52, 54 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-
44 (1993); Crippen v. Brown, 9 Vet. App. 412, 424 (1996).

In the absence of a successful collateral attack of that 
earlier June 1974 RO decision on the basis of CUE, there are 
no grounds for a free-standing earlier effective date claim 
concerning matters addressed in that earlier, final and 
binding, rating decision.  See Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).

After the RO's June 1974 denial of the Veteran's claim for 
service connection for a low back disability, it was not 
until many years later - on January 10, 1992, when he filed 
a petition to reopen this previously denied, unappealed 
claim.  That is to say, during the intervening period between 
the initial denial of his claim in June 1974, and receipt of 
his petition to reopen this claim on January 10, 1992, there 
was no formal or informal claim for VA compensation benefits 
for his low back disability.

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  The informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA is not required, 
however, to anticipate any potential claim for a particular 
benefit where no intention to raise it has been expressed.  
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).

Following receipt of the Veteran's January 10, 1992 petition 
to reopen his claim, service connection was eventually 
established - and a 60 percent rating eventually assigned, 
for his low back disability.  And although the rating was 
initially only made retroactive to June 5, 1996, it 
eventually was made retroactive to January 10, 1992, the date 
of receipt of his petition to reopen his claim on the basis 
of new and material evidence.  In accordance with the several 
precedent cases cited, this is the correct effective date for 
the grant of service connection.  Although there are numerous 
exceptions to the rule of finality and application of res 
judicata within the VA adjudication system, a new and 
distinct claim for an earlier effective date is not one of 
the recognized statutory exceptions to finality.  See Rudd, 
20 Vet. App. at 300; see also DiCarlo v. Nicholson, 20 Vet. 
App. 52, 56-57 (2006) (discussing the types of collateral 
attack authorized to challenge a final decision by the 
Secretary).

While the Board expresses no opinion on the eventual success 
or failure of such a motion, the proper way to assert error 
in a final and binding decision would be through a specific 
allegation, brought to the RO, that the June 1974 decision 
denying service connection for the lumbar spine disability 
contained CUE.  38 U.S.C.A. § 5109A; see Moody v. Principi, 
360 F.3d 1306, 1309 (Fed.Cir.2004).

In this case, unfortunately, none of the Veteran's statements 
contain specific allegations of error in fact or law in the 
RO's initial June 1974 rating decision, as required to 
properly allege CUE, much less show the decision in question 
was actually the product of that error. 38 C.F.R. § 3.105(a); 
see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

On its own initiative, the RO found CUE as a basis for 
changing the effective date from June 5, 1996 to January 10, 
1992, since the Veteran had filed his petition to reopen his 
service connection claim on that earlier date, also because 
that earlier claim was never adjudicated, so that earlier 
claim was considered still pending when he filed another 
petition to reopen his claim on June 5, 1996.  Therefore, 
January 10, 1992, and not June 5, 1996, is the correct 
effective date of his claim.  But the question of whether he 
is entitled to an even earlier effective date is another 
matter altogether, which, as mentioned, requires a showing of 
CUE by collateral attack in the even earlier June 1974 RO 
decision.



January 10, 1992, also is the earliest possible effective 
date for the grant of the 60 percent rating for the low back 
disability.  

Pertinent regulatory criteria for the effective date of an 
award for an increase in disability compensation are found in 
38 U.S.C.A. § 5110(b)(2) (West 2002) and 38 C.F.R. §§ 
3.400(o)(1), 3.400(o)(2) (2008).  However, 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating.  Otherwise the general rule of 
38 C.F.R. § 3.400(o)(1) (2008) applies.  See Harper v. Brown, 
10 Vet App 125, 126 (1997).

Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper v. Brown, 10 Vet App 125, 126 (1997).

Determining the appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  38 C.F.R. §§ 
3.155, 3.400(o)(2) (2008).



It is worth reiterating in this regard that, during the 
intervening period between the initial denial of his claim in 
June 1974 (which, again, became final and binding) and 
receipt of his petition to reopen his claim on January 10, 
1992, the Veteran did not file either a formal or informal 
claim for VA compensation benefits for his low back 
disability.  So even assuming for the sake of argument that 
there were SSA records indicating he was totally disabled and 
unemployable during this intervening period because of the 
severity of his low back disability, he still needed to file 
a formal or at least informal claim for VA compensation 
benefits because of this disability, which he clearly did not 
do.  A specific claim in the form prescribed by the Secretary 
of VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  Any communication or action indicating 
an intent to apply for one or more VA benefits may be 
considered an informal claim.  38 C.F.R. § 3.155.  An 
informal claim must identify the benefit sought.  An 
"application" is considered synonymous with claim and defined 
as a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); see also 
Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  

Here, the Veteran clearly did not evidence such an intent, 
before January 10, 1992, to either file a formal or informal 
claim.  Further, a report of medical evaluation or treatment 
- such as in connection with his SSA disability claim, 
cannot serve as an implied claim for service connection - 
rather, only as an implied claim for an increased rating for 
a disability already service connected.  See 38 C.F.R. § 
3.157.  The Veteran's low back disability was not service 
connected until years after receiving his January 10, 1992, 
petition to reopen his claim.

Also, because there was no medical or other probative 
evidence addressing the severity of the low back disability 
during the one year immediately preceding the receipt of the 
petition to reopen the Veteran's claim on January 10, 1992, 
it was not factually ascertainable that he was 60-percent 
disabled on account of his low back disability.

Consequently, the earliest effective date the Veteran may 
receive for the 60 percent rating for his low back disability 
is the date of receipt of his claim (actually, the petition 
to reopen his claim).  38 C.F.R. § 3.400(o)(2).

For these reasons and bases, the preponderance of the 
evidence is against the claim for an earlier effective date, 
in turn meaning there is no reasonable doubt to resolve in 
the Veteran's favor, and his claim must be denied.  38 C.F.R. 
§§ 3.102, 4.3.


ORDER

The claim for an effective date earlier than January 10, 
1992, for the grant of service connection and the 60 percent 
rating for the low back disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


